                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                               Criminal No. 11-134 (MJD/AJB)
                               Criminal No. 13-091 (SRN/LIB)

 UNITED STATES OF AMERICA,                      )
                                                )
                               Plaintiff,       )   MOTION OF MICHAEL CROSBY TO
                                                )   REDUCE SENTENCE PURSUANT TO
 v.                                             )   18 U.S.C. § 3582(c)
                                                )
 MICHAEL JOSEPH CROSBY,                         )
                                                )
                               Defendant.       )


          At the request of Mr. Crosby, the undersigned counsel offers the following Motion

for Compassionate Release. Pursuant to the newly-amended 18 U.S.C. §

3582(c)(1)(A)(i), we seek Mr. Crosby’s release and an order reducing his sentences to the

time he has time served. Mr. Crosby’s circumstances satisfy the “extraordinary and

compelling reasons” standard under § 3582(c)(1)(A)(i), as elaborated by the Sentencing

Commission in U.S.S.G. § 1B1.13, based on his age, health concerns, and the time he has

already served. U.S.S.G. § 1B1.13, Application Note 1. Further, his release is consistent with

the guidelines outlined in Bureau of Prisons Program Statement 5050.50.

          As such, Mr. Crosby is eligible for release. We ask the Court to exercise the discretion

afforded to it under these circumstances, and to reduce his sentence to the time he has served, 102

months as of this writing. This motion is based on the file and record herein, on a supporting

memorandum, and on any matters that come before the Court at or before any hearing on its

merits.
Dated:   October 22, 2019       Respectfully submitted,

                                s/ Andrew H. Mohring

                                ANDREW H. MOHRING
                                Attorney No. 190721
                                Attorney for Defendant
                                Office of the Federal Defender
                                107 U.S. Courthouse
                                300 South Fourth Street
                                Minneapolis, MN 55415




                            2
